         Case 6:16-cv-00543-BR         Document 31       Filed 12/10/20     Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  BRANDON DEWOLFE,                                                            6:16-CV-00543-BR
        Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.



       After considering Plaintiff’s Unopposed Motion, Plaintiff’s Motion is hereby granted as

follows: Merrill Schneider is allowed an attorney’s fee under the Social Security Act, 42 U.S.C. §

406(b), in the amount of $34,997.25, out of which Plaintiff shall be refunded the $13,53625 already

received by counsel under the Equal Access to Justice Act.

       Any funds withheld by the Commissioner in anticipation of an order under Section 406(b),

less an administrative assessment pursuant to 42 US.C. 406(d), may be paid to Schneider, Kerr &

Robichaux, PO Box 14490, Portland, OR 97293, consistent with this order.

       Dated this 10th day of December, 2020.



                                                        /s/ Anna J. Brown
                                                     ________________________________
                                                     Anna J. Brown
                                                     United States Senior District Judge
